VALHI REPORTS 2007 RESULTS DALLAS, TEXAS March 13, 2008.Valhi, Inc. (NYSE: VHI) reported a net loss of $14.2 million, or $.12 per diluted share, in the fourth quarter of 2007 as compared to net income of $80.5 million, or $.68 per diluted share, in the fourth quarter of 2006.For the full year of 2007, Valhi reported a net loss of $45.7 million, or $.40 per diluted share, compared to net income of $141.7 million, or $1.20 per diluted share, in 2006.The Company’s results in 2007 include a third quarter $87.4 million non-cash charge for income taxes, as discussed below. The
